DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-20 are rejected.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the bell”; consider rephrasing to – the bell-shaped housing – for clarity and consistency with other claim language. 
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites “a port able to interface with a vacuum-hose”, “a faceplate able to fasten to and close the opening”, “a door able to selectively close, partially close, and open the intake- aperture” and “a wing able to fasten the buoy to each of the left-receiver and the right- receiver”; it is unclear whether the limitations following “able” (which means “capable…”) are required by the claim or if the structure just needs to be capable of performing the function. Furthermore, it is unclear whether if limitations are merely reciting a process/method step or limiting the location of the device. In interest of advancing prosecution, it is interpreted that structure just needs to be capable of performing the function. The Examiner suggests amending the claims to include language such as – coupled to…--  and – configured to…-- to positively recite said limitations and provide clarity to claim language. Dependent claims also recite “able to…” language therefore rejected for similar reasoning. Claim 20 also recites able to…” language therefore rejected for similar reasoning.
	Claims 10 and 20 recites “a plurality of tang”; the term “tang(s)” in claims 10 and 20 is used by the claims to mean “a support for wheels,” while the accepted meaning is “a projecting shank, prong, fang, or tongue (as on a knife, file, or sword) to connect with the handle”. The term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
	Claim 13 recites “the cleaning assembly”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a cleaning assembly.
	Claim 17 recites “the wing is centered relative to the flat trapezoidal face”; the claim is unclear because it is unclear what “relative to…” is limited to, is the wing centered on the trapezoidal face, or just needs to be in a center position or something different? In interest of advancing prosecution, it is interpreted that the wing is centered. 
	Claim 19 recites “the plurality of wheels”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claim requires a plurality of wheels. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 10 and 12-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ben-Dov (US 2013/0061407).
	Regarding claim 1, Ben-Dov teaches a vacuum attachment (robot 10 shown in Fig. 5) comprising:
	 a bell-shaped (see Fig. 5) housing (corresponds to housing/enclosure of robot 10 in Fig. 5) having:
		a port (Fig. 6, outlet 74; see ¶59) able to interface with a vacuum-hose;
		an opening (opening defined by plate at housing bottom 22 in Fig. 6) opposite the port (i.e. port of inlet 72) (see Fig. 6), 
		a sidewall (corresponds to side of robot 10 shown in Fig. 6) narrowing from the opening towards the port (i.e. outlet 72) (see Fig. 6).
		 a left-receiver (corresponds to left area of robot 10 receiving left arm of handle 60 shown in annotated Fig. 1), and 
		a right-receiver (corresponds to right area of robot 10 receiving right arm of handle 60 shown annotated in Fig. 1); 
	a faceplate (corresponds to plate covering housing bottom 22 shown in Figs. 3 and 8) able to fasten to and close the opening, the faceplate comprising:
		a planar cover (corresponds to flat plate covering housing bottom 22 shown in Fig. 6),  
		an intake-aperture (Fig. 8, inlet 32; see ¶55) perforating the planar cover (i.e. flat plate covering housing bottom 22) enabling fluid to enter the bell-shaped housing (i.e. housing/enclosure of robot 10) (“enabling fluid to enter…” is a process/method limitation), 
		at least one auxiliary-aperture (Fig. 8, inlet 34; see ¶55) perforating the planar cover enabling fluid to enter the bell-shaped housing (i.e. housing/enclosure of robot 10) (“enabling fluid to enter…” is a process/method limitation), and 
		a door (Fig. 5, door 76; see ¶59) able to selectively close, partially close, and open the intake-aperture; and 
	two buoys (Fig. 1, two floats 62; see ¶52), each buoy comprising:
		a buoy-body (see Fig. 1), and 
		a wing (corresponds to left and right arms of handle 60 shown in annotated Fig. 1) able to fasten the buoy to each of the left-receiver and the right-receiver.  






Annotated Fig. 1 of Ben-Dov

    PNG
    media_image1.png
    881
    972
    media_image1.png
    Greyscale

	Regarding claim 10, Ben-Dov teaches the vacuum attachment of claim 1, wherein the vacuum attachment further comprises a plurality of wheels (Fig. 3, movement belts or tracks 12; ¶56); and the bell-shaped housing further comprises a plurality of tangs (corresponds to tang shown in annotated Fig. 1; because there a plurality of movement belts, there is a plurality of tangs) affixed exteriorly to the sidewall (i.e. side of robot 10) (see Fig. 5) able to accept and support the plurality of wheels; whereby each of the plurality of wheels (i.e. movement belts or tacks 12) are able to rotate freely within the plurality of tangs.  
	Regarding claim 12, Ben-Dov teaches the vacuum attachment of claim 1, wherein the bell-shaped housing further comprising a cleaning assembly having a center axle (the brushes rotate above an axis therefore inherently comprise a center axle) rotate within the bell-shaped housing; and a plurality of bristles (corresponds to bristles/fibers on brushes 14 or 15 shown in Fig. 2; see ¶64) radially extending (see Fig. 5) from the center axle (i.e. the brushes rotate above an axis therefore inherently comprise a center axle), the plurality of bristles (i.e. bristles/fibers on brushes 14 or 15) sized and dimensioned such that a portion of the bristles extend forward of the front side of the bell (see Fig. 2) when the faceplate is detached from the bell-shaped housing (the limitation “when…” is a process/method limitation).  
	Regarding claim 13, Ben-Dov teaches the vacuum attachment of claim 1, wherein the cleaning assembly (see §112b) is hydraulically powered (“motors 42 rotate…the main brushes 14”; see ¶54; motors provide hydraulic power).  
	Regarding claim 14, Ben-Dov teaches the vacuum attachment of claim 1, wherein the vacuum attachment has a net positive buoyancy (the robot of Ben-Dov is structurally the same as the claimed invention therefore is capable of a net positive buoyancy) when the buoy is affixed to the belt-shaped housing (the limitation “the vacuum has…when…” is a process/method limitation), and a net negative buoyancy (the robot of Ben-Dov is structurally the same as the claimed invention therefore is capable of a net negative buoyancy) when the buoy is detached from the bell-shaped housing (the limitation “the vacuum has…when…” is a process/method limitation).  
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	Regarding claim 15, Ben-Dov teaches the vacuum attachment of claim 1, wherein the port (i.e. outlet 74) is a cylindrical bore (see Fig. 6) aligned upon an axis passing through the opening (i.e. opening defined by plate at housing bottom 22) (see annotated Fig. 6 of “aligned upon an axis passing through the opening”).  



Annotated Fig. 6 of Ben-Dov

    PNG
    media_image2.png
    561
    776
    media_image2.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ben-Dov (US 2013/0061407) by evidence of Sumonthee (USPN 8,869,337).
	Regarding claim 8, Ben-Dov teaches the vacuum attachment of claim 1, wherein the vacuum attachment further comprises at least one weight (motors 42 of driving unit 40; motors are weights by evidence of… Sumonthee; “drive motor…have a density greater than water”, Sumonthee, see C12/L45-55); and the bell-shaped housing further comprises a weight-receptacle (weight-receptacle shown in annotated Fig. 10) able to contain the at least one weight; and a cap (cap shown in annotated Fig. 10) able to close the weight-receptacle.  






Annotated Fig. 10 of Ben-Dov

    PNG
    media_image3.png
    753
    1213
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Dov (US 2013/0061407) in view of Platt (USPN 5,614,085).
	Regarding claim 2, Ben-Dov teaches the vacuum attachment of claim 1, wherein each of the left-receiver (i.e. left area of robot 10 receiving left arm of handle 60) and the right-receiver (i.e. corresponds to right area of robot 10 receiving right arm of handle 60) comprise a cylindrical bore (corresponds to cylindrical bore shown in annotated Fig. 1).
	Ben-Dov does not teach a rectangular slot intersecting an exterior of the sidewall at one end and said cylindrical bore at the other end.  
	In a related field of endeavor, Platt teaches a skimmer for removing debris from the surface of a liquid (see Entire Abstract) comprising a slot (corresponds to slot to the right of shoulder 709 shown in Fig. 7) intersecting an exterior of a sidewall (see Fig. 7) at one end and said cylindrical bore at the other end (see Fig. 7).  
	Platt does not teach that said slot is a rectangular slot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape on the right side of the device (comprising slot at 709) of Platt by changing said shape to a rectangular shape because said configuration is a mere change in shape and/or form. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the housing of Ben-Dov to provide a rectangular slot intersecting an exterior of the sidewall at one end and said cylindrical bore at the other end as disclosed by Modified Platt because said configuration would have been considered a mere design choice. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04). The combination of Ben-Dov and Platt teaches a cylindrical bore and rectangular slot. 
	Regarding claim 3, Ben-Dov and Platt teach the vacuum attachment of claim 2, wherein the wing (Ben-Dov, i.e. left and right arms of handle 60) comprises a cylindrical lobe (the left arm mates with cylindrical opening therefore inherently comprises a cylindrical lobe) which is able to pass into the cylindrical bore.
	Ben-Dov does not teach that said wing comprises a rectangular cantilever affixing the cylindrical lobe to the buoy-body, the rectangular cantilever being sufficiently narrower to pass through the rectangular slot.  
	Platt teaches a rectangular cantilever (corresponds to right side portion of cross member 109 shown in Fig. 7) (Platt as previously modified has a rectangular shape on the right side portion) affixing the cylindrical lobe to the buoy-body, the cantilever being sufficiently narrower to pass through a slot (see Fig. 7A).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wing of Ben-Dov by incorporating a rectangular cantilever to pass through a rectangular slot as disclosed by Modified Platt because said configuration provides the benefit of maintaining the position of the device (Platt, see C7/L25-30). The combination of Ben-Dov and Platt teaches a cylindrical lobe and rectangular lobe. 
	Regarding claim 4, Ben-Dov and Platt teach the vacuum attachment of claim 3, wherein at least one of the cylindrical lobe (Ben-Dov, i.e. the left arm mates with cylindrical opening therefore inherently comprises a cylindrical lobe) and the rectangular cantilever (Ben-Dov as previously modified by Platt) is sufficiently wide to friction-fit (Platt, see Fig. 7A) the wing into either of the left-receiver and the right-receiver and retain the buoy to the bell-shaped housing.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Dov (US 2013/0061407) in view of Van Zyl (USPN 4,402,101).
	Regarding claim 5, Ben-Dov teaches teach the vacuum attachment of claim 1, wherein the faceplate (i.e. plate covering housing bottom 22) further comprises at least one longitudinal-slot (corresponds to slot in middle of housing bottom 22 shown in Fig. 8).
	Ben-Dov does not teach the bell-shaped housing further comprises at least one clip able to fasten to the at least one longitudinal slot and thereby retain the faceplate to the bell-shaped housing.  
	In a related field of endeavor, van Zyl teaches a power pool cleaner (see Entire Abstract) comprising a housing (corresponds to housing/enclosure of receptacle 70 shown in Fig. 7) comprising at least one clip (Fig. 7, clips 76; see C7/L35-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed attachment means of the housing of Ben-Dov with the clips as disclosed by van Zyl because it is the simple substitution of one known attachment means with another known clip means obviously resulting in suitable attaching and securing mechanism for a receptacle with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Dov (US 2013/0061407) in view of Baker (USPN 7,451,500).
	Regarding claim 6, Ben-Dov teaches the vacuum attachment of claim 1.
	Ben-Dov does not teach wherein the faceplate further comprises a pair of tracks having sufficient relief to enable the door to slide linearly within the pair of tracks, the pair of tracks retaining the door to the faceplate. 
	In a related field of endeavor, Baker teaches skimmer door assembly (see Entire Abstract) comprising a pair of tracks (Fig. 5, track of rib 46; see C3/L45-50; Fig. 1 shows the pair of tracks of ribs) having sufficient relief to enable the door (cover 34 of door assembly 30 shown in Fig. 1) to slide linearly within the pair of tracks (“slidably and matingly receives the rib 46”; see C3/L55-65), the pair of tracks (i.e. pair of ribs 46) retaining the door (i.e. cover 34 of door assembly 30) to the faceplate (Fig. 1, skimmer face plate 32; see C3/L10-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the faceplate of Ben-Dov by incorporating a pair of tracks and door to said faceplate as disclosed by Baker because said configuration provides the benefit of sealing and closing during the off-season when the pool is closed (Baker, see C1/L10-15). 
	Regarding claim 7, Ben-Dov and Baker teach the vacuum attachment of claim 6, wherein the door further comprises a plurality of detent-apertures (Baker, Fig. 5, groove portion 52; see C3/L39-45; Fig. 1 shows a plurality of groove portions) which overlap each of the pair of tracks  (Baker, i.e. track of ribs 46) (see Figs. 1 and 5); and each of the pair of tracks (Baker, i.e. track of ribs 46) comprises a detent (Baker, see Figs. 1 and 5) able to penetrate into each of the plurality of detent-apertures when one of the plurality of detent-apertures aligns with the detent (the limitation “when…” is a process/method limitation).  

Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Dov (US 2013/0061407) in view of Sumonthee (USPN 8,869,337).
	Regarding claim 9, Ben-Dov teaches the vacuum attachment of claim 8.
	Ben-Dov does not teach a weight-screw able to pass through the cap and the at least one weight and fasten the cap and the at least one weight to the weight-receptacle.  
	In a related field of endeavor, Sumonthee teaches a pool cleaning device (see Entire Abstract) comprising a weight-screw (“screws”; see C7/L35-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention modify the apparatus of Ben-Dov by incorporating the weight-screw of Sumonthee because it is the simple addition of known screw to known device (pool cleaner) obviously resulting in suitable securing means with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 18, Ben-Dov teaches the vacuum attachment of claim 1.
	Ben-Dov does not teach wherein the at least one auxiliary-aperture includes a first-corner port, a second-corner port, and a center-port disposed between the first-corner port and the second-corner port, such that the first-corner port and the second-corner port each comprise a curved slot; and the center-port comprises a linear slot.  
	In a related field of endeavor, Sumonthee teaches a pool cleaning device (see Entire Abstract) comprising multiple ports (Fig. 8, apertures 113; see C7/L60-65) in multiple locations such as in a first and second corner (see Fig. 8) (although Fig. 8 does not show a center port, Sumonthee teaches that the aperture location is not limited and can be located in different locations; Sumonthee, see C5/L1-15); said ports comprising a linear slot (corresponds to linear shape in Fig. 8). 
	However Sumonthee does not teach port comprising a curved slot, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the port of Sumonthee by changing said shape to a curved shape because said configuration is a mere change in shape and/or form. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the auxiliary aperture of Ben-Dov by duplicating said port to provide a plurality of ports (curved and linear ports) and locating said port at different locations as disclosed by Modified Sumonthee because said configuration provides the benefit of an efficient pool cleaner (Sumonthee, see C5/L1-10).  
	Regarding claim 19, Ben-Dov teaches the vacuum attachment of claim 1, wherein the plurality of wheels (see §112b) (Fig. 3, movement belts or tracks 12; ¶56).
	Ben-Dov does not teach that said plurality of wheels comprises a first-set of wheels arrayed on one side of the bell-shaped housing and a second-set of wheels arrayed on an opposite side of the bell-shaped housing. 
	In a related field of endeavor, Sumonthee teaches a pool cleaning device (see Entire Abstract) comprising a first-set of wheels (corresponds to wheel assembly 130 on left side of cleaner 10 shown in Fig. 1) arrayed on one side of the bell-shaped housing (see Fig. 1) and a second-set of wheels (corresponds to wheel assembly 130 on right side of cleaner 10 shown in Fig. 1) arrayed on an opposite side of the bell-shaped housing (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus (pool cleaning robot) of Ben-Dov by incorporating the first set of wheels and second set of wheels as disclosed by Sumonthee because it is the simple addition of known wheels to a known pool cleaning robot obviously resulting providing a cleaner supported and propelled by wheel assemblies (Sumonthee, see C6/L1-10) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Dov (US 2013/0061407) in view of Heffernan (US 2016/0273238).
	Regarding claim 11, Ben-Dov teaches the vacuum attachment of claim 1, wherein the bell-shaped housing further comprises a handle-mount (corresponds to opening in side of housing of robot for handle 60 shown in Fig. 1); and the vacuum attachment further comprises a handle (Fig. 1, handle 60; see ¶52).
	While Ben-Dov teaches a handle and a handle-mount, said handle and handle-mount are integrated with the two-buoys (i.e. two floats comprising wings) therefore Ben-Dov does not teach a handle and a handle-mount separate from the two-buoys; additionally, Ben-Dov does not teach at least one U-joint mechanically connecting the handle to the bell-shaped housing.
	In a related field of endeavor, Heffernan teaches a pool cleaner (see Entire Abstract) comprising a handle (Fig. 17, handle 118; see ¶62) and a handle-mount (Fig. 17, axle 222; see ¶62) and at least one U-joint (Fig. 17, clevis 228; see ¶62) mechanically connecting the handle (see Fig. 17) and said handle is not integrated with two-buoys (see Fig. 17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing  date of the invention to modify the device of Ben-Dov to incorporate a separate a handle (comprising separate handle-mount and a U-joint) that is not integrated with two-buoys as disclosed by Heffernan because said separate handle provides the benefit of minimizing the burden of maneuvering mobile powered filtering device (Heffernan, see ¶29).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Dov (US 2013/0061407) in view of Burgassi (US 2006/0096905).
	Regarding claim 16, Ben-Dov teaches the vacuum attachment of claim 1, wherein each of the buoy-bodies (i.e. two floats 62) comprises a flat trapezoidal face (corresponds to trapezoidal face/top side shown in Fig. 5). 
	Ben-Dov does not teach that said buoy-bodies configured to level the buoy with a water surface.  
	In a related field of endeavor, Burgassi teaches a floating self-propelled cleaning device (see Entire Abstract) comprising buoy-bodies (corresponds to bodies of floating elements 12 shown in Fig. 3) configured to level the buoy with a water surface (“a floating device…for water surfaces”; see ¶31).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the buoy-bodies of Ben-Dov by configuring said buoy-bodies to level the buoy with a water surface as disclosed by Burgassi because said configuration provides the benefit of removing impurities from a water surface of pools, fountains, etc. (Burgassi, see ¶2). 
	Regarding claim 17, Ben-Dov and Burgassi teach the vacuum attachment of claim 16, wherein the wing (Ben-Dov, i.e. left and right arms of handle 60) is centered (Ben-Dov, see Fig. 5) relative to the flat trapezoidal face (Ben-Dov, i.e. trapezoidal face/top side) (Ben-Dov, the arms are connected to the face therefore centered relative to the trapezoidal face).
Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Ben-Dov, Platt, van Zyl, Baker, Sumonthee, Heffernan and Burgassi teach the elements of claim 20 in combination. Overall, while the elements of claim 20 are found separately, the interaction between these elements and the precise combination thereof was not found or deemed obvious; for this reason claim 20 is indicated as allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778